DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 11 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu, et al. (US 2012/0284587, herein Yu).1	Regarding claims 1 and 11, Yu teaches an automated process performed by a host device comprising a processor, a memory and an interface configured to physically and electrically couple to a user- provided storage device and a host device to store media content on a user-controlled storage device, the automated process and host device comprising:	formatting a data file by the host device for storing the data file within a file system of the user-provided storage device, wherein the data file spans a plurality of blocks of the file system of the user-provided storage device (paragraph 0128); 	encrypting only a portion of the data file prior to storage within the file system of the user-provided storage device by the host device, wherein the encrypted portion of the data file comprises information that describes the remaining portions of the data file (paragraphs 0062 & 0189); and 	writing the data file from the host device for storage within the file system of the user-supplied storage device (paragraph 0075).	Regarding claim 2, Yu teaches the information that describes the remaining portions of the data file comprises header information (paragraph 0140).	Regarding claim 18, Yu teaches the interface is a universal serial bus (USB) interface (paragraph 0056).
Allowable Subject Matter
Claims 3-10, 12-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.2
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 In addition to the cited paragraphs, please see also the associated figures.
        2 The Examiner can also be reached at matthew.mikels@uspto.gov.